DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.
Response to Amendments
3.         The present office action is made in respond to the amendments of 09/14/2022. It is noted that in the amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
4.	Regarding to the claims, applicant has amended claims 1, 10 and 17. There is not any claim being added into or canceled from the application. As amended, the pending claims are claims 1-17 (Note that claim 18 was canceled in the Pre-amendment of 1/13/2018.
Response to Arguments
5.         The amendments to the claims as provided in the amendments of 09/14/2022, and applicant's arguments provided in the mentioned amendment, pages 8-12, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the claim 10 set forth in the office action of 07/01/2022, the amendments to the claim as provided in the amendment of 09/14/2022 and applicant’s arguments provided in the mentioned amendment, page 6, have been fully considered and are sufficient to overcome the objection to the claim set forth in the mentioned office action.
B) Regarding to the rejection of claims 1-2, 8-12 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in the office action of 07/01/2022, the amendments to the claim(s) as provided in the amendment of 09/14/2022 and applicant’s arguments provided in the mentioned amendment, pages 6-7, have been fully considered and are sufficient to overcome the objection to the claim set forth in the mentioned office action.
C) Regarding to the rejection of claims 1, 8-11 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (US Publication No. 2012/0176673), and the rejection of claims 2 and 12 under 35 U.S.C. 103 as being unpatentable over Cooper in view of Takahashi (US Publication No. 2013/0301096) as set forth in the office action of 07/01/2022, the amendments to the claims as provide din the amendment of 09/14/2022, and applicant’s arguments provided in the mentioned amendment, pages 8-11, have been fully considered and are sufficient to overcome the mentioned rejections to the claims set forth in the mentioned office action.
Election/Restrictions
6.	Claims 1 and 17 each is allowable. The restriction requirement among Inventions I, as set forth in the Office action mailed on11/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/16/2020 is now withdrawn.  Claims 3-7 and 13-16, directed to Inventions I and III-V are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claims.  No new matter should be entered.
First, the feature regarding to “optical elements disposed in the first optical channel to form a Galilean telescope” as recited in claim 13 on lines 2-3; and
Second, the feature regarding to a slide for removable the beam splitters and the optical channels from a scanning microscope as recited in the feature thereof “the first and second … the scanning microscope” in claim 15 on lines 1-3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
8.	Claims 3-6 and 15 are objected to because of the following informalities. Appropriate correction is required.
In each of claims 3-6: the terms thereof “beam splitter” (claim 3 on lines 2 and 4; claim 4 on lines 2 and 4; claim 5 on lines 2, 4 and 4-5; and claim 6 on lines 4-5) should be changed to –polarizing beam splitter--; and the terms thereof “beam splitters” in claim 15 on line 2 should be changed to –polarizing beam splitters—for the purpose of maintaining a consistence in claimed language, see claim 1 on lines 3, 4, 5, 9, 12,…; claim 8 on lines 2, 4, 5; claim and claim 17 on lines 2-3, 4-5, 10, 13, ….
Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
a) “a Bertrand lens system” as recited in present claim 7; 
b) “a scanning unit” as recited in each of claims 12 and 13; and
c) “a submodule” as recited in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is rejected because the disclosure does not disclose sufficient information regarding to optical elements disposed in the first optical channel to form a Galilean telescope for the purpose of imaging one or more real or virtual refraction points of a scanning unit of a light source portion in or near the objective pupil as recited in the claim.
Applicant is respectively invited to review the specification, in particular, pages 12-16 and figs. 1-3 in which the disclosure discloses only the use of a shutter, see element numbered as 110, in the first optical channel (21). There is not any descriptions regarding to the so-called “optical elements” beyond the shutter (110) for the mentioned function. In other words, how can a shutter provide the function of “imag(s) one or more real or virtual refraction points of a scanning unit of a light source portion in or near the objective pupil” as recited in the claim on lines 3-5)?
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is rejected by the feature thereof “an optical shutter … the second optical channel” (lines 1-2). It is unclear how can an optical shutter be arranged in two optical channels as recite din the mentioned feature via the use of term “and/or”.
Allowable Subject Matter
16.	Claims 1-12 and 15-17 are allowed.
17.	Claim 14 is objected to but would be allowable if rewritten to overcome the rejection of the claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the present office action.
18.	The following is a statement of reasons for the indication of allowable subject matter:  
The optical scanning microscope as recited in the independent claim 1 and the method for examination a specimen by using such an optical scanning microscope as recited in the independent claim 17 each is allowable with respect to the prior art, in particular, the US Publication No. 2012/0176673 by the limitations regarding to the convergence angles of light beams emitted from the first and second optical channels as recited in the features thereof “the first optical channel … collimated light beam” (claim 1 on lines 15-20) or the limitations thereof “using the first channel …collimated light beam” (claim 17 on lines 14-18).
It is noted that while a scanning microscope having two polarizing beam splitters and two optical channels wherein the light beam emitted from the second optical channel is a collimated light beam is disclosed in the art as can be seen in the mentioned Publication; however, the Publication does not disclose that the light beam emitted from the first optical channel is a divergent light beam as claimed.
Conclusion
19.       Each of the US Patent Nos. 6,091,523 and 7,706,069 and the US Publication No. 2003/0149425 is cited as of interest in that it discloses an optical device having an illumination with two polarizing beam splitters and two optical channels between the two beam splitters; however, each does not disclose about the convergent angles of light emitted from the optical channels.
20.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872